Broyles, J.
1. Under the facts of this case, the defendant had no right to shoot at the policemen, who were endeavoring to arrest him both on a charge of contempt of court and for a previous violation of a city ordinance (not committed in their presence), although the officers had no warrant or attachment for his arrest; it not appearing that it was necessary for the accused, who was running from the officers at the time, to shoot at them in order to prevent himself from being illegally arrested.
2. In the light of the evidence, the excerpts from the charge of the court to which exceptions are taken contain no reversible error.
3. The verdict was fully authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.